t c memo united_states tax_court walter o bowen and susan m bowen et al petitioners v commissioner of internal revenue respondent docket nos filed date edward g marshall for petitioners fred fe green jr for respondent memorandum findings_of_fact and opinion marvel judge in separate notices of deficiency respondent determined the following income_tax deficiencies and ‘cases of the following petitioners are consolidated herewith bow n arrow family_trust docket no and naturally right co a k a naturally right company docket no - - penalties with respect to petitioners’ federal_income_tax returns for the taxable_year walter o bowen susan m bowen docket no deficiency sec_6662 penalty dollar_figure dollar_figure bow n arrow family_trust docket no deficiency sec_6662 penalty dollar_figure dollar_figure naturally right co a k a naturally right company docket no deficiency sec_6662 penalty dollar_figure dollar_figure petitioners in each docket filed separate petitions contesting respondent’s determinations these cases were consolidated for trial briefing and opinion pursuant to rule a because they present common issues of fact and law at trial respondent conceded the deficiencies and penalties in docket nos and leaving only the issues in docket no for trial in docket no walter o bowen and susan m bowen hereinafter petitioners conceded that they were liable for a deficiency to be calculated by using a formula agreed to by the parties and that the exact amount would be determined in accordance with rule all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after the parties’ concessions the only remaining issues for decision are whether petitioners are liable for the accuracy-related_penalty for taxable_year under sec_6662 and whether petitioners are liable for a penalty pursuant to sec_6673 findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts into these findings by this reference petitioners resided in shadow hills california at the time the petition in docket no was filed walter o bowen petitioner has been a chiropractor since susan m bowen worked in petitioner’s office as a recordkeeper fach year petitioners hired a return preparer to prepare their income_tax returns marvin weisbrod was petitioners’ return preparer for approximately years after mr weisbrod passed away petitioners hired john gillis to prepare their tax_return in petitioner paid national trust services nts dollar_figure to attend a week-long program about trusts shortly after attending the program petitioners decided to establish two trusts into which they would transfer their home business and other assets in or about date petitioners established the bow n arrow family_trust and the naturally right co business q4e- trust using trust documents acquired from nts petitioners hoped that the creation and funding of the trusts would facilitate the preservation and protection of their assets petitioners hired james baker to prepare their tax_return and the tax returns for their two trusts some chiropractic colleagues who claimed mr baker was knowledgeable about trusts and taxes recommended mr baker to petitioner petitioners did not give mr baker all the information necessary to evaluate the trusts for federal_income_tax purposes or to complete their tax_return accurately as a result petitioners’ return understated their correct income_tax_liability in his notice_of_deficiency in docket no respondent determined that the trusts must be disregarded for federal_income_tax purposes that petitioner’s income from his chiropractic business was reportable on petitioners’ return and that petitioners were liable for an income_tax deficiency for respondent also determined that petitioners were liable for an accuracy-related_penalty under sec_6662 and b for negligence or disregard of rules or regulations or alternatively under sec_6662 and b for substantial ‘petitioners’ son suffered from physical and psychological problems resulting from an addiction petitioners were concerned that these and other problems stemming from the addiction would adversely affect their assets and impair their ability to provide for their family - - understatement at trial respondent also asserted that petitioners were liable for a penalty under sec_6673 opinion section a penalty sec_6662 and b imposes a penalty equal to percent of the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonable and prudent person would do under the circumstances the term disregard includes any careless reckless or intentional disregard sec_6662 disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation see sec_1_6662-3 income_tax regs sec_6662 and b imposes a penalty equal to percent of the portion of any underpayment of income_tax attributable to any substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of a percent of the tax required to be shown on the return or b dollar_figure see sec_6662 a - - respondent’s determination is presumed correct and petitioners have the burden of proving otherwise see rule a hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 neely v commissioner supra pincite 58_tc_757 petitioners’ contention that they are not liable for the sec_6662 a penalty is rooted in sec_6664 which provides in pertinent part that the sec_6662 penalty shall not be imposed with respect to any portion of an underpayment if a taxpayer shows that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion generally the responsibility to file returns and pay tax when due rests upon the taxpayer and cannot be delegated the taxpayer must bear the consequences of any negligent errors committed by his or her agent see 63_tc_149 28_tc_1100 affd 262_f2d_150 9th cir an exception to this rule arises when a taxpayer selects a competent tax adviser supplies the adviser with all relevant information and consistent with ordinary business care and prudence relies on the adviser’s professional judgment as to the taxpayer’s tax obligations see sec_6664 469_us_241 110_tc_297 american properties inc v commissioner supra sec_1_6662-3 sec_1_6664-4 income_tax regs in order to qualify for this exception a taxpayer must prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify the taxpayer’s reliance on him the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 97_tc_385 affd in part and revd in part on other grounds 7_f3d_774 8th cir see also rule a 290_us_111 cf 88_tc_1086 affd without published opinion sub nom hatheway v commissioner 856_f2d_186 4th cir affd sub nom 864_f2d_93 9th cir affd sub nom 868_f2d_865 6th cir 69_tc_966 new york state association of real_estate bds group ins fund v commissioner t1t c petitioners contend that their reliance on mr baker protects them from liability for the sec_6662 penalty we disagree petitioners hired mr baker because petitioner’s colleagues recommended him for his knowledge of trusts and their --- - tax consequences petitioners introduced no evidence regarding mr baker’s credentials or his knowledge and experience in preparing tax returns or analyzing trust arrangements for federal_income_tax purposes in short petitioners failed to prove that mr baker was a competent tax adviser and that petitioners were justified in relying on him see 91_tc_396 affd without published opinion 940_f2d_1534 9th cir sec_1_6664-4 income_tax regs in addition petitioner admitted at trial and conceded on brief that mr baker did not have all the necessary information to complete the returns properly there is no evidence that petitioners gave mr baker copies of the trust documents or other information that would have allowed mr baker to evaluate the legitimacy of the trusts or analyze the tax consequences of the trusts because petitioners failed to prove they reasonably relied on a fully informed and competent tax adviser and because they did not assert any other basis for obtaining relief from the sec_6662 penalty we hold that petitioners have failed to prove that they had reasonable_cause within the meaning of sec_6664 we therefore sustain respondent’s we note that petitioners did not argue that they relied on nts for accurate tax_advice nor did petitioners establish that nts was a competent professional or was composed of competent professionals with expertise in tax matters --- - determination that petitioners are liable for the sec_6662 a penalty sec_6673 penalty sec_6673 a and b authorizes the court to impose a penalty of up to dollar_figure wherever proceedings have been instituted or maintained by the taxpayer primarily for delay or whenever the taxpayer’s position in a proceeding is frivolous or groundless respondent argues that we should impose a sec_6673 penalty because petitioners’ positions in this proceeding were frivolous and without merit and petitioners instituted this lawsuit primarily for delay we decline to impose a penalty under sec_6673 in this case petitioners do not appear to have instituted or maintained this proceeding primarily for delay petitioners abandoned their arguments regarding the validity of their trusts prior to trial and conceded their liability for deficiencies to be calculated pursuant to rule petitioners’ argument regarding the sec_6662 penalty was neither frivolous nor groundless conclusion we have carefully considered all remaining arguments made by the parties for contrary holdings and to the extent not discussed find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule in docket no decisions will be entered for petitioners in docket nos and
